DETAILED ACTION
This is in response to communication filed on April 27, 2022.
Status of Claims
Claims 21 – 40 are pending, of which claims 21, 28, and 35 are in independent form.


Claim Objections
In light of applicant’s amendments to the claims, the examiner withdraws the previous objection to the claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 28, 30, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Atherton et al., U.S. Patent Application 20170364302 (hereinafter referred to as Atherton) in view of Natarajan, U.S. Patent Application 2019/0034114 (hereinafter referred to as Natarajan).

Referring to claim 21, Atherton discloses “A computer-implemented method, comprising: obtaining an indication, via a programmatic interface from a client of a data streaming service, of a retention period for records of a data stream” (Fig. 3 and [0030] receiving user input for defining data retention periods and data transfer limitations); “storing records of the data stream at a first set of storage devices of the data streaming service” (Fig. 3 and [0030] repositories 361-363, Fig. 5 504 and Abstract data is received and stored by a computer system); “detecting that one or more records of the data stream have remained at the first set of storage devices for at least the retention period” (Fig. 5 step 548 and [0027] check retention period expiry), “transferring the one or more records to a second set of storage devices” ([0033], [0037] transfer data to destination).
Atherton does not appear to explicitly disclose “in response to detecting that one or more records of the data stream have remained at the first set of storage devices for at least the retention period, transferring the one or more records to a second set of storage devices.”
However, transferring records in response to detecting that a retention period has expired is known in the art.  For example, Natarajan discloses “In response to determining the retention time exceeds a threshold, the storage device moves the data to one or more other blocks of the storage device” (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Natarajan with Atherton so that the method includes “in response to detecting that one or more records of the data stream have remained at the first set of storage devices for at least the retention period, transferring the one or more records to a second set of storage devices.”
Atherton and Natarajan are analogous art because they are from the same field of endeavor, which is storage devices and data retention.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Atherton and Natarajan before him or her, to modify the teachings of Atherton to include the teachings of Natarajan so that one or more data records are transferred to another storage device in response to detecting that the records have remained at the first storage device for at least the retention period.
The motivation for doing so would have been to avoid data loss (as stated by Natarajan in [0002]).
Therefore, it would have been obvious to combine Natarajan with Atherton to obtain the invention as specified in the instant claim.

As per claim 23, Atherton discloses “transferring a record of the one or more records back to the first set of storage devices from the second set of storage devices” ([0031] "One data transfer limitation policy entry 411 specifies that data may be transferred from repository A to repository B" … "Another data transfer limitation policy entry 413 specifies that data may be transferred from repository B to repository A").

Referring to claim 28, claim 21 recites the corresponding limitations as that of claim 28.  Therefore, the rejection of claim 21 applies to claim 28. 
Further Atherton discloses “A system, comprising: one or more computing devices; wherein the one or more computing devices include instructions that upon execution on or across the one or more computing devices cause the one or more computing devices to” carry out the method of claim 21 (Fig. 1 computer systems 110.1, 110.2, 110.N and [0013] instructions stored in memory, program modules, etc.).

Note, claim 30 recites the corresponding limitations of claim 23.  Therefore, the rejection of claim 23 applies to claim 30.

Referring to claim 35, claim 21 recites the corresponding limitations as that of claim 35.  Therefore, the rejection of claim 21 applies to claim 35. 
Further Atherton discloses “One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to:” carry out the method of claim 21 (Fig. 1 computer systems 110.1, 110.2, 110.N and [0013] instructions stored in memory, program modules, etc.).

Note, claim 37 recites the corresponding limitations of claim 23.  Therefore, the rejection of claim 23 applies to claim 37.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Atherton in view of Natarajan, as applied to claims above, further in view of Theimer et al., U.S. Patent Application 2015/0134626 (hereinafter referred to as Theimer).

As per claim 27, neither Atherton nor Natarajan appear to explicitly disclose “providing, via a programmatic interface, a first metric of read operations performed using a first read channel associated with the data stream, and a second metric of read operations performed using a second read channel associated with the data stream.”
However, Theimer discloses another storage method involving retention policies ([0044]) including “providing, via a programmatic interface, a first metric of read operations performed using a first read channel associated with the data stream, and a second metric of read operations performed using a second read channel associated with the data stream” ([0120] collect usage metrics for the different programmatic interfaces).
Atherton, Natarajan, and Theimer are analogous art because they are from the same field of endeavor, which is storage devices and data retention.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Atherton, Natarajan, and Theimer before him or her, to modify the teachings of Atherton and Natarajan to include the teachings of Theimer so that metrics of read operations are provided.
The motivation for doing so would have been to generate billing amounts to be charged to the clients that own the stream, or clients that produce and/or consume data from the stream (as stated by Theimer at [0120]).
Therefore, it would have been obvious to combine Theimer with Atherton and Natarajan to obtain the invention as specified in the instant claim.

Note, claim 34 recites the corresponding limitations of claim 27.  Therefore, the rejection of claim 27 applies to claim 34.

Claims 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Atherton in view of Natarajan, as applied to claims above, further in view of Hamilton et al., U.S. Patent Application 2014/0324920 (hereinafter referred to as Hamilton).

As per claim 29, neither Atherton nor Natarajan appears to explicitly disclose “the data stream comprises a plurality of partitions including a first partition and a second partition, and wherein the one or more computing devices include further instructions that upon execution on or across the one or more computing devices further cause the one or more computing devices to: rearrange at least some records of the first and second partitions prior to storing the records of the first and second partitions at the second set of storage devices.”
However, Hamilton discloses “the data stream comprises a plurality of partitions including a first partition and a second partition” ([0045] a partition of a stream), “and wherein the one or more computing devices include further instructions that upon execution on or across the one or more computing devices further cause the one or more computing devices to: rearrange at least some records of the first and second partitions prior to storing the records of the first and second partitions at the second set of storage devices” ([0023] grouping, sorting, and storing data).
Atherton, Natarajan, and Hamilton are analogous art because they are from the same field of endeavor, which is storage devices and methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Atherton, Natarajan, and Hamilton before him or her, to modify the teachings of Atherton and Natarajan to include the teachings of Hamilton so that the data stream comprises partitions and at least some records are rearranged prior to being stored.
The motivation for doing so would have been to limit the cost of fetching stored media (as stated by Hamilton at [0023]).
Therefore, it would have been obvious to combine Hamilton with Atherton and Natarajan to obtain the invention as specified in the instant claim.

Note, claim 36 recites the corresponding limitations of claim 29.  Therefore, the rejection of claim 29 applies to claim 36.

Allowable Subject Matter
Claims 22, 24 – 26, 31 – 33, and 38 – 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. 
Applicant argues, on page 10 lines 10 – 11 and 13 – 14 that “the records being stored are records of a data stream” and “Atherton and Natarajan are silent as to a data streaming service or storing records of a data stream in a first set of storage devices of the data streaming service.”  Applicant further argues on page 10 lines 16 – 19 “Atherton describes "data transfers" and "data transfer limitations based on jurisdictions or other business/legal requirements." Additionally, paragraphs 32-33 further describe the data being transferred as “archived data/files."”  Further, Applicant argues on page 10 line 27 – page 11 line “Also, the records being uploaded are part of a set of files, such as archived data, being transferred and are not described as being records of a data stream. Nor, are the files being uploaded stored in storage devices of the data streaming service.”
	The examiner disagrees.  First, the above arguments amount to an overall argument that the data being transferred by Atherton does not constitute “a data stream.”  The examiner points to Applicant’s PGPub 2020/0401323 [0040] “The term "data stream", as used in various embodiments, may refer to a sequence of data records that may be generated by one or more data sources and accessed by one or more data destinations, where each data record is assumed to be an immutable sequence of bytes.”  With no further limiting definition for a ‘data stream,’ the examiner contends that Atherton’s transfer of data is equivalent to Applicant’s claimed ‘data stream.’  In Atherton, received data is stored in “storage devices” (repositories 361-363).  The argument of whether these storage devices are ‘of the data streaming service’ will be addressed below.

	Applicant argues, on page 10 lines 11 – 13 “that an indication of the retention period for the records of the data stream are obtained via an API from a client of the data streaming service. However, Atherton and Natarajan are silent as to a data streaming service.”  Applicant continues on page 10 lines 25 – 27 “Atherton is directed to discrete data transfers between storage locations, such as a user facility and a data center, where the user-not a data streaming service-performs the upload.”  Finally, Applicant argues, on page 11 lines 2 – 7 
To the extent the files discussed in Atherton could be considered to be streamed, it is the user (e.g., the entity performing the upload) that is performing the "streaming." However, in Atherton the destination data center is not described as being a storage device of a service offered by the user, but is instead described as being a data center, separate from the user. Thus, Atherton does not teach "storing records of the data stream at a first set of storage devices of the data streaming service. "

	The examiner disagrees.  First, the idea of ‘a data streaming service’ is considered to include connections and hardware/software to actually move data.  It is this combination of devices, connections, etc. in Atherton that provides a service of streaming data.  The argument that a user (and not a data streaming service) performs an upload is not persuasive because the user utilizes the devices, connections, etc. to perform the transfer of data.  This same response applies to the argument on page 11 lines 2 – 7.  Again, the full computing environment 100 of Atherton is considered equivalent to a ‘data streaming service.’  This data streaming service includes “a first set of storage devices of the data streaming service.”
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184